News Release TSX:RMX | NYSE Amex:RBYDecember 14, 2009 Rubicon Minerals Corporation Added to S&P/TSX Composite Index Rubicon Minerals Corporation (RMX.TSX:RBY.NYSE Amex) is pleased to announce it has been added to the Toronto Stock Exchange's benchmark S&P/TSX Composite Index, effective from December 21, 2009.The S&P/TSX Composite Index is an index of the equity prices of the largest companies on the Toronto Stock Exchange (TSX) as measured by market capitalization and represents approximately 70% of the market capitalization for Canadian–based companies listed on the Toronto Stock Exchange. President and CEO David Adamson said: “Inclusion in the Index is another important milestone for Rubicon and is testament to the value we have achieved for shareholders during 2009.” Rubicon Minerals Corporation is a well-funded exploration company, focusing on exploring and developing gold projects in politically safe jurisdictions.In addition to its large land package in the Red Lake gold district of Ontario, Rubicon controls over 590 square miles surrounding the Pogo Mine in Alaska as well as over 350 square miles in northeast Nevada. Rob McEwen, former Chairman and CEO of Goldcorp Inc., owns 21.5% of the issued shares of the Company. RUBICON MINERALS CORPORATION "David W.
